TEETH CLEANING DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/20 has been entered.
Response to Arguments
Applicant's arguments filed 8/21/2020 have been fully considered but they are not persuasive. 
Applicant argues, “Stapelbroek does not teach a handle removably coupled to the brush head” and “the handle 250 in Garner is coupled to a cover 234 of the mouthpiece 205, but is not coupled to the individual segments of the mouthpiece 205.”
Examiner agrees that Stapelbroek is silent to teaching a removable handle; however, Garner is used in combination to teach the function of the removable handle. It would have been obvious to one of ordinary skill in the art to make the handle of Stapelbroek removably attachable where the handle meets the individual segments of Stapelbroek, because it would allow the brush head to be replaced when worn, without having to dispose the entire brush.  When combining the removable function of Garner with Stapelbroek, Stapelbroek’s structure remains the same, except the brush head segments become detachable at connecting arms (228), to reduce wasted parts when replacing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Stapelbroek et al. (US 8990992) in view of Garner et al. (US 20130014331).
Regarding claim 14, Stapelbroek et al. teach an electric toothbrush (10) comprising: a brush head (12) constructed to a form and shape of a mouth guard, the brush head (12) comprising a first segment (220) corresponding to a right side of a user's mouth and a second segment (222) corresponding to a left side of a user's mouth, wherein the first segment (220) is separated from the second segment (222) and the first (220) and second (222) segments each having a sectional cavity defined by a pair or inner walls and a base (Figs. 1 and 15; see annotated Fig. 15); 
and a handle coupled to the brush head (12), the handle including a first neck portion (228), a second neck portion (230), and a rotating connector (26), wherein the first neck portion (228) is coupled to the first segment (220) and the second neck portion (230) is coupled to the second segment (222) (Col. 4, lines 27-30; see annotated Fig. 2; Figs. 1 and 15); 
wherein each segment (220, 222) of the brush head (12) includes toothbrush bristles (20) lining the inner walls and the base of the sectional cavity thereof, and wherein the first (220) and second-3-PATENTOne LLP Docket No. CAMOO1USU (222) 
Stepelbroek et al. do not teach the handle being removable coupled;
and wherein each segment of the brush includes a liner.
Garner et al. teach an electric toothbrush comprising: a brush head (205) constructed to a form and shape of a mouth guard, the brush head (205) comprising a first segment (right) corresponding to a left side of a user’s mouth and a second segment (left) corresponding to a left side of a user’s mouth, and the first and second segments each having a sectional cavity defined by a pair of inner walls and a base (Abstract; Fig. 2);
and a handle (250) removably coupled to the brush head (205), the handle (250) including a first neck portion (246 right), a second neck portion (246 left), and a rotating connector (motor assembly) (Fig. 2; [0024] lines 14-18);
wherein each segment of the brush head (205) includes a liner of toothbrush bristles (322, 327) lining the inner walls and the base of the sectional cavity thereof, and wherein the first and second segments of the brush head (205) oscillate back-and-forth in a horizontal plane (Figs. 2-3; [0024] lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the removable handle of Garner et al. with the brush taught by Stapelbroek et al., because the brush head could be replaced without having to dispose of the whole brush.  A removable handle would be a beneficial feature to incorporate into Stapelbroek et al. to reduce waste and replacement cost.  When combining the removable function of Garner with Stapelbroek, Stapelbroek’s structure remains the same, except the brush head segments become detachable at connecting arms (228), to reduce wasted parts when replacing.

Regarding claim 15, Stapelbroek et al. in view of Garner et al. teach wherein the liner of toothbrush bristles (322, 327) is affixed to the brush head (205) (Garner et al., Figs. 2-3; [0032]).
Regarding claim 16, Stapelbroek et al. in view of Garner et al. teach wherein the liner of toothbrush bristles (322, 327)  is detachable from the brush head (205) (Garner et al., Figs. 2-3; [0032]).  
	Regarding claim 18, Stapelbroek et al. in view of Garner et al. teach wherein each of the two or more neck portions (228, 230, Stapelbroek et. al) includes one or more buttons (166, Garner et al.) coupled to one or more corresponding retractable hooks (264, Garner et al.) (Garner et al., Figs. 1-2; Stapelbroek et al., Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the hooks on the brush head of Garner, on the first and second segments of Stapelbroek, to release the brush head segments from the handle, because Garner teaches this is an easy, mechanical way known in the art to replace brush heads.  Further, by having the hooks and buttons engage with the first and second neck portions of Stapelbroek, when the buttons are pressed, the segments move closer together, disengaging the hooks from the buttons.
Regarding claim 19, Stapelbroek et al. in view of Garner et al. teach wherein the first (220) and second (222, Stapelbroek et al.) segment further include a first elongated aperture (Garner et al.) (Stapelbroek et al., Fig. 15; Garner et al., see annotated Fig. 2).  See rejection 18 for combination.
claim 20, Stapelbroek et al. in view of Garner et al. teach wherein the first elongated aperture further includes one or more second apertures sized to receive the one or more retractable hooks (264) (Garner et al., Fig. 2; see annotated Fig. below).


    PNG
    media_image1.png
    464
    590
    media_image1.png
    Greyscale

Stapelbroek et al., annotated Fig. 2

    PNG
    media_image2.png
    437
    426
    media_image2.png
    Greyscale

Stapelbroek et al., annotated Fig. 15

    PNG
    media_image3.png
    351
    351
    media_image3.png
    Greyscale

Garner et al., annotated Fig. 2

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723